Citation Nr: 0407817	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-07 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a right eye disability 
claimed as a detached retina.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from July 1958 to July 
1960.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

The veteran presented testimony before the undersigned at a 
hearing at the RO in November 2003.  A transcript of the 
hearing testimony has been associated with the claims file.  
At that hearing, the veteran indicated that his claim was 
related to the right eye.  Therefore, the Board will limit 
its decision in this case to the right eye.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  A right eye disability of light perception only was noted 
at the time the veteran was examined and enrolled for 
service.  

3.  During service the veteran was noted with an old retinal 
detachment.

4.  Post service medical records indicate the cause of the 
right eye disability of light perception only was a detached 
retina.  

5.  There was no aggravation of the pre existing right eye 
disability during the veteran's service.  




CONCLUSION OF LAW

A right eye disability claimed as a detached retina was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1111, 
1131, 1137, 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he has right eye 
detached retina that was incurred in service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2003).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).

A January 1958 pre induction medical examination shows the 
clinical evaluation of the eyes and ophthalmoscopic 
evaluation were normal.  The report noted defective vision 
with light perception in the right eye and distant vision in 
that eye was measured as 20/800.  At induction in July 1958, 
the veteran indicated he had eye trouble.  The physician's 
comments were illegible.  The July 1958 induction examination 
showed the clinical evaluation of the eyes and 
ophthalmoscopic evaluation were normal.  The veteran had 
divergent strabismus [exotropia, deviation of the visual axis 
of one eye away from the other, Dorland's Illustrated Medical 
Dictionary 593, 1584 (28th ed. 1994)] of less than 20 
degrees.  The report also showed light vision only in the 
right eye with distant vision of 20/800.  While a specific 
defect of the right eye, including a detached retina, was not 
noted at entry into service, it was clearly noted on the 
examination reports at entry into service that the veteran 
had light perception only in the right eye.  

The veteran was referred for an ophthalmologic consultation 
in April 1959 for a check up and because his eyes felt 
irritated on extended use.  An old retinal detachment was 
noted.  This is the first indication in the service medical 
records of a detached retina of the right eye.  However, the 
veteran had light perception in the right eye that was 
clearly shown at entry into service.  It was not until this 
later time that he was noted with the detached retina in that 
eye that was described as old.  No further evaluation or 
treatment of the eyes was noted during the remainder of 
service and at discharge the veteran was noted with a history 
of a detached retina of the right eye and that he had light 
perception only in that eye.  

A right eye disability manifested by impaired vision with 
light perception only was clearly noted on the examination 
reports at entry into service.  It was only later during 
service that he was noted with an old retinal detachment of 
the right eye on an ophthalmologic evaluation.  At separation 
from service, the veteran indicated he had eye trouble and 
the physician's comments indicate the veteran reported vision 
problems that were not noticed until he was in school and a 
doctor told him he had a detached retina.  A February 1988 
private medical statement indicates that the veteran had been 
blind in the right eye all his life due to a childhood 
retinal detachment and shows an ocular diagnosis of history 
of retinal detachment right eye.  An October 1997 private 
medical statement also indicates retinal detachment in the 
right eye from childhood trauma.  Therefore, the claimed 
detached retina noted later in service is shown by the post 
service private medical records to be the cause of the 
veteran's right eye impaired vision with light perception 
only.  

The veteran is presumed to be in sound condition at entry 
into service except for defects noted.  Since a right eye 
disability with light perception only was clearly noted when 
the veteran was examined and enrolled for service, the 
presumption of soundness does not apply.  Therefore, a right 
eye disability with light perception only existed prior to 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

As noted, the right eye disability with light perception only 
was present when the veteran entered service.  At that time 
distant vision was 20/800.  In April 1959 the veteran was 
referred for an ophthalmologic consultation for a check up 
and because his eyes felt irritated on extended use.  The 
consultation report shows that vision in the right eye 
without correction was light perception.  At separation from 
service, there was light perception only and distant visual 
acuity was 20/sub400.  The post induction medical records do 
not show any deterioration of the veteran's right eye vision 
since he was noted with light perception in the right eye at 
entry into service, light perception was noted during 
service, and at discharge he was again noted with light 
perception only in the right eye.  Additionally, at entry 
into service distant vision was noted to be 20/800 and at 
discharge it was noted to be 20/sub400.  The service medical 
records do not show trauma or other eye disease during 
service nor do they show any worsening or increase in 
disability of the right eye during service.  Additionally, 
the veteran testified that there was no change in his vision 
during service and he had no injuries.  He stated that he did 
not think anything happened during service to make the right 
eye condition worse.  

Also, it must be noted that the veteran was assigned a 
physical profile of "3" for his eyes upon entry into 
service.  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993) 
(citations omitted) (under the categories of PULHES, the 
"E" stands for "eyes").  The number "3" indicated that 
the veteran had a medical condition or physical defect which 
required certain restrictions in assignments.  See, e.g., 
McIntosh, supra; Odiorne v. Principi, 3 Vet. App. 456, 457 
(1991); Army Regulation (AR) 40-501.  Upon separation from 
service, the veteran was again assigned a physical profile of 
"3" for his eyes.  This shows his right eye disorder 
remained the same upon separation as it was upon entry.  
Therefore, there was no aggravation of the veteran's right 
eye disability during service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2003).

In any event, the question is basically one of whether the 
veteran experienced a permanent increase in his right eye 
disability due to military service and not merely whether his 
right eye became more symptomatic during military training.  
The determination as to whether a preexisting condition was 
aggravated by military service is a question of fact.  See, 
e.g., Verdon v. Brown, 8 Vet. App. 529, 535 (1996).  Simply 
because he experienced episodes such as increased eye 
irritation during service, this is not, in and of itself, 
tantamount to concluding there was aggravation of his 
preexisting right eye disorder - especially since there are 
no clinical indications of an overall increase in the 
severity of the underlying condition as a whole, as 
contrasted to only the symptoms associated with it.  

A right eye disability of light perception only was noted at 
the time the veteran was examined and enrolled for service.  
During service he was noted with a retinal detachment that 
post service medical records indicate was the cause of the 
right eye impaired vision with light perception only.  There 
was no aggravation of the pre existing right eye disability 
during the veteran's service.  Accordingly, the preponderance 
of the evidence is against the veteran's claim for service 
connection for a right eye disability claimed as a detached 
retina.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2003).

The Board notes that the veteran has not disputed he was 
"nearly blind" in the right eye upon entry into service, 
see substantive appeal.  Rather, his disagreements in this 
case center around the fact that he was accepted for military 
service at all, when he was previously found unqualified.  He 
would like VA to provide answers as to why he was accepted 
for service despite his right eye condition.  Unfortunately, 
this is not a question VA is able to answer for him.  All 
that can be said in the context of his claim for benefits is 
that he had the right eye disability upon entry into service 
and it was not worsened as a result of his military service. 

Prior to the appellant's claim and appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was enacted.  The VCAA and the 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  Additionally, the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2003).  

Review of the record reflects that the veteran was informed 
of the requirements for granting the benefit sought in a 
September 2002 VA letter and the January 2003 statement of 
the case.  The statement of the case provided the veteran 
with a summary of the evidence in the record used for the 
determination.  Accordingly, the veteran was advised of the 
evidence necessary to substantiate his claim.  The September 
2002 VA letter advised the veteran of the evidence needed to 
support the claim, the kind of evidence he was responsible 
for obtaining, the evidence VA was responsible for obtaining, 
and that he should indicate whether there was additional 
evidence that he wanted the RO to attempt to obtain for his 
claim.  Accordingly, the duty to notify the veteran of what 
evidence he was responsible for obtaining and the evidence VA 
was responsible for obtaining has been satisfied.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
17 Vet. App. 412 (2004). 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Since the VCAA notice 
was provided prior to the decision by the AOJ, these 
requirements were complied with.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____), however, amended 
section 5103(b) to provide that the one-year limitation in 
that section should not be construed to prohibit VA from 
making a decision on the claim before the expiration of the 
one-year period.  This section of the Veterans Benefits Act 
of 2003 also provides that nothing in the section should be 
construed to require re-notification or additional 
notification to the claimant.  This amendment is effective as 
if enacted on November 9, 2000.  Consequently, there is no 
defect with the VCAA notice given to the claimant in this 
case. 

The veteran's service medical records have been obtained.  
The veteran testified that he had service in the reserves 
after he served on active duty.  The records received from 
the National Personnel Records Center (NPRC) do not include 
any records for a period of reserve service.  However, the RO 
requested complete medical and dental records, and NPRC 
responded that the records were provided.  Since both active 
service and reserve service medical records are retired to 
NPRC, the Board must conclude that no additional service 
records are available and that further requests would be 
futile.  See M21-1, Part III, Chap. 4.  The veteran has not 
received a VA examination.  However, as noted above, the 
right eye disability was noted at entry into service and 
there was no aggravation during service.  Therefore, 
examination of the veteran is not necessary for deciding the 
claim.  38 C.F.R. § 3.159(c)(4) (2003).  The veteran has 
provided private medical records.  He has not identified 
additional relevant evidence of probative value that has not 
already been sought and associated with the claims file.  
Accordingly, the facts relevant to this claim have been 
properly developed and there are no further actions necessary 
to comply with the VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 
(2003). 


ORDER

Entitlement to service connection for a right eye disability 
claimed as a detached retina is denied.



	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



